Citation Nr: 0328654	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right leg 
disability.

2.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating determination of 
the Houston, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran had a moderately severe traumatic right leg 
hematoma in service and complained of sciatic radiation into 
his right hip and thigh after it started healing.  He now is 
diagnosed with neurogenic claudication due to moderately 
severe lumbar spondylitic stenosis and is affected 
bilaterally.  

A VA examination is necessary.  

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

A VA examination should be conducted by 
a neurologist.  The neurologist should 
review the veteran's claims folder, 
including the August 1943 service 
medical records, examine the veteran, 
and render and opinion with reasons as 
to whether his August 1943 baseball bat 
injury to his right leg caused his 
current bilateral leg disorder, which 
has been diagnosed as neurogenic 
claudication due to moderately severe 
lumbar spondylitic stenosis.  The claims 
folder should be made available to the 
examiner prior to the examination.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




